Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-11 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 05/03/2020 ("05-03-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-03-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PLANEL HAVING CAPPING LAYER WITH HIGH INDEX OF REFRACTION, METHOD FOR FABRICATING SAME, AND DISPLAY DEVICE
A. Prior-art rejections based on Yasukawa

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2019/0051853 A1 to Yasukawa et al. ("Yasukawa").
Figs. 1 and 7 of Yasukawa have been provided to support the rejection below: 	

    PNG
    media_image1.png
    386
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    673
    media_image2.png
    Greyscale


	Regarding independent claim 1, Yasukawa teaches a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	a substrate 202 (para [0064] - "the substrate 202");
	a thin film transistor layer 240 (para [0065] - "The driving transistor 240") disposed over the substrate 202;
	a light emitting layer 120 (para [0069] - "The EL layer 120") disposed over the thin film transistor layer 240; and
	an encapsulation layer 160 (para [0070] - "A film...160 including a resin disposed over the passivation  film 150.");
	wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The 
	the inorganic layer 150a comprises silicon oxide, silicon nitride or silicon oxynitride (para [0049]);
	the inorganic layer 150a (silicon oxide, for example) has a refractive index lower than a refractive index of the capping layer 140a (titanium oxide, for example, has a higher refractive index than silicon oxide.); and
	the encapsulation layer 160 covers the light emitting layer 120 and encapsulates the light emitting layer 120, the thin film transistor layer 240, and the substrate 202. 
	
Regarding independent claim 2, Yasukawa teaches a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	a substrate 202 (para [0064] - "the substrate 202");
	a thin film transistor layer 240 (para [0065] - "The driving transistor 240") disposed over the substrate 202;
	a light emitting layer 120 (para [0069] - "The EL layer 120") disposed over the thin film transistor layer 240;
	wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The emission layer 124"), an electron transport layer 126 (para [0028] - "The electron-transporting layer 126"), an electron injection layer 127 (para [0032] - "The electron-injection layer 127"), a cathode 130 (para [0035] - "cathode 130"), a capping layer 140a and/or 140b (para [0044] - "The cap layer 140 may have a single-layer structure or a two-layer structure of a first cap layer 140a and a second cap layer 140b as shown in Fig. 1."; para [0045] - "The first cap layer 140a may include a material having a high transmittance and a relatively high refraction index in the visible region. As an example of such a material, an organic compound is represented. As an organic compound, a polymer material is representative...Alternatively, the first cap layer 140a may include an inorganic compound, and titanium oxide... A mixture of the inorganic compound and the polymer material may be used..."), and an inorganic layer 150a (para [0049] - "In this case, the passivation film 150 may possess a first layer 150a, a second layer 150b, and a third layer 150c. For example, the first layer 150a and the third layer 150c can be 
	Regarding claim 3, Yasukawa teaches the inorganic layer 150a that comprises silicon oxide, silicon nitride or silicon oxynitride (para [0049]).
	Regarding claim 4, Yasukawa teaches the inorganic layer 150a (silicon oxide, for example) that has a refractive index lower than a refractive index of the capping layer 140a (titanium oxide, for example, has a higher refractive index than silicon oxide.).

	Regarding independent claim 8, Yasukawa teaches a method of fabricating a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	providing a substrate 202 (para [0064] - "the substrate 202");
	fabricating a thin film transistor layer 240 (para [0065] - "The driving transistor 240") over the substrate 202;
	fabricating a light emitting layer 120 (para [0069] - "The EL layer 120") over the thin film transistor layer 240, wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The emission layer 124"), an electron transport layer 126 (para [0028] - "The electron-transporting layer 126"), an electron injection layer 127 (para [0032] - "The electron-injection layer 127"), a cathode 130 (para [0035] - "cathode 130"), a capping layer 140a and/or 140b (para [0044] - "The cap layer 140 may have a single-layer structure or a two-layer structure of a first cap layer 140a and a second cap layer 140b as shown in Fig. 1."; para [0045] - "The first cap layer 140a may include a material 
	Regarding claim 10, Yasukawa teaches fabricating the light emitting layer 120 over the thin film transistor layer 240 that comprises:
	fabricating the hole injection layer 121 over the thin film transistor layer 240;
	fabricating the hole transport layer 122 over the hole injection layer 121;
	fabricating the emitting material layer 124 over the hole transport layer 122;
	fabricating the electron transport layer 126 over the emitting material layer 124; a
	fabricating the electron injection layer 127 over the electron transport layer 126;
	fabricating the cathode 130 over the electron injection layer 127; 
	fabricating the capping layer 140a and/or 140b over the cathode 130 (para [0044]); and
	fabricating the inorganic layer 150a over the capping layer 140a and/or 140b.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa and further in view of Pub. No. US 2017/0125732 A1 to Lee et al. ("Lee").
	Regarding claim 10, Yasukawa teaches fabricating the inorganic layer that can be silicon oxide or silicon nitride, but does not specify a process of fabricating the silicon-oxide or silicon nitride inorganic layer.
	However, Lee teaches forming an encapsulation film 220 having a three-layered structure in which the lowermost layer 221 is a first inorganic layer 221 formed of silicon oxide (para [0085]). Lee teaches the first inorganic layer 221 is formed by an atomic layer deposition (ALD) method.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating the 

B.  Prior-art rejections based on Tada

Claim Rejections - 35 USC § 102 

Claims 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0280531 A1 to Tada et al. ("Tada").
	Fig. 1 of Tada has been provided to support the rejections below:


    PNG
    media_image3.png
    407
    627
    media_image3.png
    Greyscale

Regarding independent claim 2, Tada teaches a display panel (see Fig. 1 for example), comprising:
a substrate 11 (para [0044] - "The display unit 1 includes a drive substrate 11");
a thin film transistor layer 20A (para [0062] - "semiconductor section 20A") disposed over the substrate 11; and
a light emitting layer 28 (para [0071] - "...while the organic layer 28 and the counter electrode 29 are provided also on the partition wall 27, only the emission region generates light emission.") disposed over the thin film transistor layer 20A; 
wherein the light-emitting layer 28 (para [0072] - "The organic layer 28 has a configuration is which, for example, a hole supply layer 28A (hole injection layer 28A1, hole transport layer 28A2), the light-emitting layer 28B, and an electron supply layer 28C (electron transport layer 28C1, electron injection layer 28C2) are stacked in order from pixel electrode 26 side.") comprises a hole injection layer 28A1, a hole transport layer 28A2, an emitting material layer 28B, an electron transport layer 28C1, an electron injection layer 28C2, a cathode 29 (para [0069] - "counter electrode 29 as a cathode"), a capping layer 30 (para [0074] - "A protection film 30 is provided on the counter electrode 29 so as to cover the end surfaces of the organic layer 28 and the counter electrode 29, for example."), and an inorganic layer 31 (para [0076] - "The counter substrate 31...is made of a material such as glass that is transparent to each of color light beams."), which are sequentially stacked. 
Regarding claim 4, Tada teaches the inorganic layer 31 (glass) that has a refractive index lower than a refractive index of the capping layer 30 (para [0074] - "The protective film 30 may be...titanium oxide (TiO.sub.x)..."). 
Regarding claim 5, Tada teaches the display panel further comprises an encapsulation layer 50 (para [0102] - "...the display unit 1 of the present embodiment is configured to provide the sealing structure 50 on the end surface of the display panel formed by joining the drive substrate 11 and the counter substrate 31 together, with the display layer 20 including the organic EL device 10 being interposed therebetween.");
wherein the encapsulation layer 50 covers the light emitting layer 28 and encapsulates sides of the light emitting layer 28, the thin film transistor layer 20A, and the substrate 11 to wrap thereof (para [0044] - "A sealing section that covers at least the display layer 20 is provided on an end surface of the display panel P.").
Regarding claim 6, Tada teaches a material of the encapsulation layer 50 (para [0051] - "The sealing section 50 may preferably have a multi-layered structure in which two or more layered films each configured by the inorganic film 51 and the organic film 52 being stacked.") that comprises an organic insulating material 52, and the organic insulating material 52 comprises an array organic insulating film (para [0049] - "Sample 1 is a film substrate (polyethylene naphthalate (PEN) substrate"). 
Regarding claim 7, Tada teaches a material of the encapsulation layer 50 that comprises an organic insulating material 52, and the organic insulating material comprises three array organic insulating films 52, 52, 52 (see Fig. 1).

Regarding independent claim 8, Tada teaches a method of fabricating a display panel (see Fig. 1 for example), comprising:
providing a substrate 11 (para [0044] - "The display unit 1 includes a drive substrate 11");

fabricating a light emitting layer 28 (para [0071] - "...while the organic layer 28 and the counter electrode 29 are provided also on the partition wall 27, only the emission region generates light emission.") over the thin film transistor layer 20A, wherein the light-emitting layer 28 (para [0072] - "The organic layer 28 has a configuration is which, for example, a hole supply layer 28A (hole injection layer 28A1, hole transport layer 28A2), the light-emitting layer 28B, and an electron supply layer 28C (electron transport layer 28C1, electron injection layer 28C2) are stacked in order from pixel electrode 26 side.") comprises a hole injection layer 28A1, a hole transport layer 28A2, an emitting material layer 28B, an electron transport layer 28C1, an electron injection layer 28C2, a cathode 29 (para [0069] - "counter electrode 29 as a cathode"), a capping layer 30 (para [0074] - "A protection film 30 is provided on the counter electrode 29 so as to cover the end surfaces of the organic layer 28 and the counter electrode 29, for example.") and/or 40 (para [0075] - "adhesive layer 40"), and an inorganic layer 31 (para [0076] - "The counter substrate 31...is made of a material such as glass that is transparent to each of color light beams."), which are sequentially stacked. 
Regarding claim 9, Tada teaches after fabricating the light emitting layer 28 over the thin film transistor layer 20A, further comprising
fabricating an encapsulation layer 50 (para [0102] - "...the display unit 1 of the present embodiment is configured to provide the sealing structure 50 on the end surface of the display panel formed by joining the drive substrate 11 and the counter substrate 31 together, with the display layer 20 including the organic EL device 10 being 
	Regarding claim 10, Tada teaches fabricating the light emitting layer 28 over the thin film transistor layer 20A that comprises:
	fabricating the hole injection layer 28A1 over the thin film transistor layer 20A;
	fabricating the hole transport layer 28A2 over the hole injection layer 28A1;
	fabricating the emitting material layer 28B over the hole transport layer 28A2;
	fabricating the electron transport layer 28C1 over the emitting material layer 28B; 
	fabricating the electron injection layer 28C2 over the electron transport layer 28C1;
	fabricating the cathode 29 over the electron injection layer 28C2; 
	fabricating the capping layer 30 and/or 40 over the cathode 29; and
	fabricating the inorganic layer 31 over the capping layer 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0081273 A1 to Sung et al.
Pub. No. US 2016/0380235 A1 to Kim et al.
Pub. No. US 2016/0064691 A1 to Lee et al.
Pub. No. US 2014/0138636 A1 to Song
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        10 November 2021

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status